Order, so far as appealed from, directing the receiver, Marcus Gries, “ to execute and deliver proper instruments conveying all his right, title and interest in and to eighteen certain * G. E.’ refrigerators as set forth in his notice of motion which have been installed in the mortgaged premises, to The Brooklyn Savings Bank, the plaintiff herein,” unanimously affirmed, with twenty dollars costs and disbursements to the plaintiff-respondent. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.